DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 11,260,217; U.S. Patent No. 11,229,791; Copending Application No. 16/739,206; Copending Application No. 16/739,210; and Copending Application No. 17/036,396 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-19 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The instant application is allowed in view of the terminal disclaimer filed on June 6, 2022. In addition, prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of functional layers sandwiched between the first flexible layer and the second flexible layer, wherein each of the plurality of functional layer comprises a carbon nanotube layer, the carbon nanotube layer comprises a plurality of carbon nanotubes uniformly distributed in the carbon nanotube layer; and a plurality of electrodes, wherein two ends of each of the plurality of electrodes are separately electrically connected with a pair of the plurality of functional layers, the flexible sheet is electrically coupled with the controller via the plurality of electrodes,” as recited in claim 1, and “a plurality of functional layers sandwiched between the first flexible layer and the second flexible layer, wherein each of the plurality of functional layers comprises a carbon nanotube layer, the carbon nanotube layer comprises a plurality of carbon nanotubes uniformly distributed in the carbon nanotube layer; and a plurality of electrodes, wherein two ends of each of the plurality of electrodes are separately electrically connected with a pair of the plurality of functional layers, the flexible sheet is electrically coupled with the controller via the plurality of electrodes; applying the flexible sheet on a user's skin; and turning on the controller and selecting a function button on the controller, inputting a current to the plurality of functional layers in the flexible sheet, and the user's skin with the current,” as recited in claim 16.
Claims 2-15 and 17-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 17, 2022